Citation Nr: 0831374	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-01 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of non-Hodgkin's lymphoma manifested in 
the lung and abdomen.

2.  Entitlement to service connection for a heart condition 
manifested by supraventricular tachycardia, aortic 
insufficiency, and mitral regurgitation, to include as 
secondary to service-connected PTSD and/or residuals of non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971 and January 19, 1973 to April 30, 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for non-
Hodgkin's lymphoma manifested in the lung and abdomen, 
assigning a 10 percent evaluation, effective December 15, 
2005; and denied service connection for a heart condition 
(murmur and irregular heart rate with atherosclerosis). 

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

Based on the medical evidence of record, the service 
connection claim for a heart condition has been 
recharacterized as a service connection claim for a heart 
condition manifested by supraventricular tachycardia, aortic 
insufficiency, and mitral regurgitation, to include as 
secondary to PTSD and/or residuals of non-Hodgkin's' 
lymphoma.

The issue of an initial evaluation in excess of 10 percent 
for residuals of non-Hodgkin's lymphoma is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

There is a proximate balance in probative value between the 
negative and positive medical evidence addressing whether the 
veteran's service-connected PTSD aggravated his heart 
condition.


CONCLUSION OF LAW

The criteria for service connection for a heart condition 
manifested by supraventricular tachycardia, aortic 
insufficiency, and mitral regurgitation have been met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a heart condition 
manifested by supraventricular tachycardia, aortic 
insufficiency, and mitral regurgitation.  He testified that 
he was told by a doctor that his heart condition was 
aggravated by his service-connected PTSD.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An August 2002 VA medical record documents a letter that one 
of the veteran's heart valves was abnormal and because of 
this, his heart would have to work much harder than it would 
normally, which over time could cause damage to his heart and 
put him at risk for, among other things, heart attack.  A 
September 2002 VA medical record noted that other cardiac 
risk factors included obesity and unknown cholesterol status.

An October 2003 VA medical record shows a questionable 
diastolic murmur.  In March 2004, a VA echocardiogram shows 
moderate concentric left ventricular hypertrophy with 
preserved systolic function and stage I diastolic 
dysfunction; and moderate to severe aortic insufficiency and 
mild to moderate mitral regurgitation.

A March 2005 private medical record shows the veteran was 
recently treated in the emergency room for an episode of 
supraventricular tachycardia with adenosine.  His problem 
list was noted to include supraventricular tachycardia, 
aortic insufficiency, mitral regurgitation, and hypertension.  
The veteran reported that he was treated with medications for 
his hypertension but they were too powerful and he almost 
fainted.  The physician estimated that the veteran was given 
a load reduction with an ACE inhibitor that might have 
lowered his blood pressure too much.  It was noted that he no 
longer had hypertension but that his aortic insufficiency was 
progressing and he would be on metoprolol to control his 
supraventricular tachycardia.  

A June 2005 private medical record shows the veteran 
underwent an echocardiogram in October 2003 that showed a 
left ventricular end-diastolic dimension of 4.6 and a left 
ventricular end-systolic dimension of 2.6 cm with 
hyperdynamic left ventricular systolic function without any 
regional wall motion abnormalities noted.  The reported 
indicated severe aortic regurgitation and mild pulmonary 
hypertension with estimated pulmonary artery systolic 
pressures of at least 41.  The impression was severe aortic 
regurgitation as graded by echocardiogram in 2003.

The veteran is service-connected for PTSD and residuals of 
non-Hodgkin's lymphoma manifested in the lung and abdomen.  
He also is service-connected for residuals of right knee 
fracture but does not contend, nor does the evidence show any 
relationship between the knee disability and the heart 
condition.  The determinative issue is whether there is a 
relationship between the veteran's heart condition and his 
service-connected PTSD and/or residuals of non-Hodgkin's 
lymphoma.

A May 2007 statement from the veteran's private treating 
physician notes that the veteran is followed for regular 
medical care; that he has severe cardiac valve problems; and 
that those problems are at least as likely as not made 
symptomatically worse by his PTSD.

In October 2007, the veteran received a QTC examination, 
performed on behalf of VA.  The physician noted that even 
though PTSD may cause or aggravate tachycardia, paroxysmal 
supraventricular tachycardia is normally caused by reentrant 
rhythms in the atrioventricular node.  The physician said 
that PTSD normally does not cause paroxysmal supraventricular 
tachycardia pathophysiologically, and the patient with this 
normally is seen more often with a family history of 
congenital heart disease.  The physician did not, however, 
address the issue of whether or not PTSD was likely to 
aggravate paroxysmal supraventricular tachycardia, or whether 
or not there was, in fact, a family history of congenital 
heart disease.  Notwithstanding these omissions, the 
physician concluded the veteran's cardiac condition was 
neither caused nor aggravated by lymphoma or PTSD.

The positive and negative evidence in this case is more or 
less equally-balanced.  

The positive medical opinion from the veteran's treating 
physician concluded that the veteran's cardiac valve problems 
were aggravated by the service-connected PTSD; but he did not 
provide a rationale for that conclusion.  

The negative medical opinion concluded that, although PTSD 
may cause or aggravate tachycardia, the veteran's tachycardia 
condition was not caused by the veteran's PTSD or lymphoma 
disabilities; but he did not provide a conclusion as to 
whether it was aggravated by it, or note any family history 
of congenital heart disease, the stated likely etiology of 
the tachycardia.  

Given the proximate balance in probative value between the 
two opinions, all doubt is resolved in the veteran's favor 
that his service-connected PTSD aggravates his heart 
condition.  Thus, service connection for the heart condition 
manifested by supraventricular tachycardia, aortic 
insufficiency, and mitral regurgitation is warranted.  See 
38 C.F.R. §§ 3.102, 3.310(a).

The veteran's service connection claim for a heart condition 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 







ORDER

Entitlement to service connection for a heart condition 
manifested by supraventricular tachycardia, aortic 
insufficiency, and mitral regurgitation is granted, subject 
to the rules and payment of monetary benefits.


REMAND

The veteran is rated as 10 percent disabled for residuals of 
non-Hodgkin's lymphoma manifested in the lung and abdomen, 
based on his limited breathing capacity.  The last pulmonary 
function test was performed in September 2006.  He testified 
in July 2007 that his breathing is limited even more severely 
and that he cannot lay down on either side because he starts 
coughing.  He was subsequently evaluated for this condition 
in October 2007.  The QTC examiner noted that the veteran had 
a right kidney cystic mass and that there was no biopsy of 
the mass.  The examiner did not provide any pulmonary 
function studies.  

As the veteran has submitted statements attesting to the 
worsening of his breathing condition since he was last 
evaluated in September 2006 and the QTC examination shows a 
possible reoccurrence of the non-Hodgkin's lymphoma, the 
veteran should be provided another VA examination to 
determine the present level of severity of the residuals of 
his non-Hodgkin's lymphoma.  See VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent medical records 
dated since 2005 from the University of 
Washington Harborview Medical Center in 
Seattle, Washington reflecting treatment 
for residuals of non-Hodgkin's lymphoma.

2.  Obtain any recent medical records 
dated since 2003 from the VA Medical 
Center of Puget Sound reflecting treatment 
for residuals of non-Hodgkin's lymphoma.

3.  Schedule the veteran for a VA 
examination by a physician to determine 
the present severity of his residuals of 
non-Hodgkin's lymphoma.  Perform any 
necessary biopsies to rule out any 
recurrence of the non-Hodgkin's lymphoma 
with particular attention to any right 
kidney cystic mass.  The examiner should 
describe all symptomatology due to any 
residuals of non-Hodgkin's lymphoma.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

4.  Schedule the veteran for a VA 
pulmonary function test.  The predicted 
percentage of Forced Expiratory Volume in 
one second (FEV-1) should be provided.  
The ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) should be provided.  
The predicted percentage of Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)) 
also should be provided.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be provided.

5.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated and, if 
the adjudication does not result in a 
complete grant of benefits, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


